PER CURIAM.
The order of the Deputy Commissioner imposing a ten percent penalty on permanent partial disability benefits, pursuant to .Florida Statutes, Section 440.20, is reversed. Kuhle v. Kirk, 177 So.2d 329 (Fla.1965). The award of interest at the rate of six percent per annum on attorney’s fees, as voluntarily agreed to by the parties, is affirmed, as is the award of interest on costs computed from the date of entry of the Deputy’s original order. The cause is remanded to the Deputy for reconsideration of the award of attorney’s fees in the light of this court’s decision reversing penalties.
BOOTH and JOANOS, JJ., concur.
ERVIN, J., concurs and dissents with opinion.